Case 2:19-cv-00601-GBW-KRS Document6 Filed 07/11/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO

MONICA REYES, individually,
and as guardian and next friend of
Jane Doe, a minor child,

Plaintiffs,

Vv.

FRANK RAMOS ARIAS, and

SILVER CONSOLIDATED SCHOOLS,

Defendants.

No. 2:19-cv-00601-GBW-KRS

AGREED WITHDRAWAL AND SUBSTITUTION OF COUNSEL
FOR FRANK RAMOS ARIAS

HOLT MYNATT MARTINEZ P.C. (Blaine T. Mynatt) hereby substitutes as counsel for

David’ M. Lopez and Associates, on behalf of Defendant Frank Ramos Arias in the above-

captioned matter and further gives notice of new counsel’s address and phone number as follows.

 

Respectfully submitted,

HOLT MYNATT MARTINEZ PC.
Poo

[Bidine T.

  
   

Las Crfices, NXE 88004-2699
(575) 524-8812

Attorney for Defendant Frank R. Arias

Approved by,

DAVID M. LOPEZ and ASSOCIATES

Telephonic approval 7-03-19
David M. Lopez

P.O. Box 1289

Silver City, NM 88062-1219
(575) 538-2925
Case 2:19-cv-00601-GBW-KRS Document6 Filed 07/11/19 Page 2 of 2

I hereby certify that on this 11" day of July 2019, I filed the foregoing pleading
electronically through the CM/ECF system, which caused the following counsel to be served by
electronic means as more fully reflected on the Notice of Electronic Filing.

David M. Berlin David M. Lopez

PO Box 527 P.O. Box 1289

Albuquerque, NM 87103 Silver City, NM 88062-1219
(505) 243-3751 (575) 538-2925
dmberl@duhigglaw.com dml@qwestoffice.net

Attorney for Monica Reyes

Jerry Walz

133 Eubank Blvd. NE

Albuquerque, NM 87123

(505) 275-1800
jerryawalz@walzandassociates.com
Attorney for Silver Consolidated Schools

 

 

BLAINE Tope
